DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 10, 12 and 13 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 09/04/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/04/2019 is fully withdrawn.  Claims 5, 8, 9 and 13, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by George Patsarikas on 14 January 2021, during a phone interview.  The examiner’s amendments include cancelling claims 14 – 19.

The application has been amended as follows: 

14. (Canceled) 
15. (Canceled) 
16. (Canceled)
17. (Canceled) 
18. (Canceled) 
19. (Canceled)

Allowable Subject Matter
Claims 1 – 10, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a line connector assembly for connecting two or more electrical lines comprising: at least one metallic receiving sleeve defined by two complimentary shell elements; including one or more fastening elements comprising projections protruding into the at least one metallic receiving sleeve for making contact with conductors, wherein one of first through-opening and second through- opening is configured for introducing a friction welding tool, having at least one compression section located between the first and second through-openings, wherein the plurality of electrical lines are materially connected to the at least one metallic receiving sleeve by the friction welding tool to form a material weld such that the conductors and the at least one metallic receiving sleeve are plasticized.
One close prior art Harms (US 2016/0006138 A1) teaches of a line connector assembly for connecting two or more electrical lines comprising: at least one metallic receiving sleeve; and a plurality of electrical lines, each electrical line including conductors surrounded by an insulating jacket, wherein one of the first through-opening and the second through- opening is configured for introducing a friction welding tool, in which the at least one metallic receiving sleeve can be radially compressed, wherein the ; however Harms does not teach at least one metallic receiving sleeve defined by two complimentary shell elements, the at least one metallic receiving sleeve including one or more fastening elements comprising projections protruding into the at least one metallic receiving sleeve for making contact with the conductors, the at least one metallic receiving sleeve partially accommodating the plurality of electrical lines and including at least a first through-opening and a second through-opening, the at least one metallic receiving sleeve having at least one compression section located between the first and second through-openings.
Therefore claims 1 – 10, 12 and 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896